ANGELLOTTI, C. J.
Petition for writ of habeas corpus, addressed to the Chief Justice.
The petition for writ of habeas corpus states no sufficient ground for the issuance of such a writ. The complaint against petitioner by which the proceeding under which he is held in custody by the sheriff of Sonoma County was instituted, does not purport to have been made on information and belief, and was sufficient to authorize issuance of the warrant of arrest. Habeas corpus will not lie to inquire into the question whether the complainant had actual knowledge of the matters as to which he swore positively in such a complaint.
Application for writ denied.